DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 1 and 13.
Pending: 1-20.

IDS
Applicant’s IDS(s) submitted on 03/10/2020 has/have been considered and made of record.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Subject Matter Eligibility Claim Analysis 
(See 2019 Revised Patent Subject Matter Eligibility Guidance (PEG))
Two Part Alice/Mayo Test
Claim(s) 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A

Prong 1: Does the claim recite an abstract idea, law of nature, or a natural phenomenon?

Claim(s) 1-20 is/are directed to an abstract idea. Specifically, representative claim 13 recites:
first to n-th cells ('n' is an integer of 2 or more) configured to receive spatial-temporal input signals that indicate an event unit in a time window;
a summation circuit configured to sum first to n-th cell signals recorded in the first to n-th cells for each of first to m-th unit times ('m' is an integer of 2 or more) dividing the time window to generate first to m-th summation signals; and
an encoding circuit configured to compare each of the first to m-th summation signals with a threshold value to encode the spatial-temporal input signals into a code of the event unit. 
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitation are the “additional elements”. 
The highlighted portion of the claim constitute an abstract idea because they recite mathematical relationships as data is stored, summed and divided, and Mental processes such as comparison of stored data to a threshold value.
Accordingly, the claim recites an abstract idea.

Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
This judicial exception is not integrated into a practical application. In particular, the claim only recites first to n-th cells, a summation circuit and an encoding circuit as additional element(s), such that it amounts no more than mere instructions to apply the exception using a generic computational circuit component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) store the data (“an event unit”) in cells (i.e. memory cells), sum that data and divide the data to generate summation signals using a summing circuit, and encoding that data using an encoder, amount(s) to no more than mere instructions to apply the exception using a generic computing component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. See MPEP §2106.04(d).

Step 2B: 
Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claim 13 does contain “additional elements” other than the abstract idea, but these are not sufficient to make the claim as a whole amount to significantly more than the abstract idea itself for the following reasons:
These “additional elements” include first to n-th cells, a summation circuit and an encoding circuit. These elements are recited at a high level of generality and they are well-understood, routine, and conventional in the art. 
As such, the additional elements, considered individually and in combination with the other claim elements, do not make the claim as a whole significantly more than the abstract idea itself. Rather than being a particular limited application of the abstract idea which serves to improve a specific method or device, the claim would tend to monopolize the abstract idea itself in practice. See MPEP §2106.05(a).I
“ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g))”

Independent claim 1 is/are analogous to the representative claim 13, written as a device claim. The first to n-th cells, a summation circuit and an encoding circuit are further “additional elements”, but they do not amount to significantly more than the abstract idea because additional elements are well-understood, routine, and conventional in the art as set forth up above. Claim 1 is therefore also found to be directed to an abstract idea without significantly more.

Dependent claim(s) 2-10, 12 and 14-20 extend(s) the abstract idea by adding details to the algorithm, but does/do not contain further “additional elements”. 

Dependent claim(s) 11 contains a further “additional element”, namely a second summation circuit. However, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the abstract idea because additional element is recited at a high level of generality (without any details making it a particular, unconventional type of summation circuit) and use of additional element is well-understood, routine, and conventional as set forth up above. 

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 13-16 and 18-20 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over CRUZ-ALBRECHT (US 20180005108 A1) in view of AMIR (US 20170200079 A1).

Re: Independent Claim 1, CRUZ-ALBRECHT discloses an electronic device (CRUZ-ALBRECHT Fig. 1A-B) comprising:
first to n-th cells ('n' is an integer of 2 or more) configured to receive spatial-temporal input signals that indicate an event unit in a time window (CRUZ-ALBRECHT Fig. 2: Memory 1, 2 and 3);
a summation circuit configured to sum first to n-th cell signals recorded in the first to n-th cells for each of first to m-th unit times ('m' is an integer of 2 or more) dividing the time window to generate first to m-th summation signals (CRUZ-ALBRECHT Fig. 3: 20).
CRUZ-ALBRECHT is silent regarding:
An encoding circuit configured to compare each of the first to m-th summation signals with a threshold value to encode the spatial-temporal input signals into a code of the event unit.
AMIR discloses:
An encoding circuit configured to compare each of the first to m-th summation signals with a threshold value to encode the spatial-temporal input signals into a code of the event unit (e.g. AMIR Fig. 3, claim 22 and ¶¶ [0020], [0026]-[0027] and [0048] disclose encoding data).
CRUZ-ALBRECHT and AMIR disclose neuromorphic devices and systems. AMIR discloses treatment of spike pattern including encoding of image data. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to adopt the encoder and encoding scheme of AMIR and apply it to the neuromorphic devices taught by CRUZ-ALBRECHT by making encoder part of the processing core or control circuitry for efficient generation of stochastic spike patterns in core-based neuromorphic systems (see e.g., AMIR ¶¶ [0001]-[0005]).

Re: Claim 2, CRUZ-ALBRECHT and AMIR discloses all the limitations of claim 1 on which this claim depends. They further disclose:
wherein the code of the event unit is a one-dimensional array of 1 x m (CRUZ-ALBRECHT Fig. 1A-B: Memory 1, 2 or 3).

Re: Claim 3, CRUZ-ALBRECHT and AMIR discloses all the limitations of claim 1 on which this claim depends. They further disclose:
wherein addresses of the first to n-th cells indicate spatial information of the spatial-temporal input signals, and wherein the first to m-th unit times indicate temporal information of the spatial-temporal input signals (CRUZ-ALBRECHT Fig. 1A-B: Memory 1, 2 or 3 stores various types of data, the claimed info. is data).

Re: Independent Claim 13, CRUZ-ALBRECHT discloses a method (CRUZ-ALBRECHT ¶ [0012] and claim 17) of operating an electronic device (CRUZ-ALBRECHT Fig. 1A-B) that encodes an event object indicated by spatial-temporal input signals (CRUZ-ALBRECHT Fig. 3: 20), the method comprising: d
dividing the event object into first to k-th event units based on first to k-th time windows ('k' is an integer of 2 or more) (CRUZ-ALBRECHT Fig. 3: 20); 
generating first to m-th summation signals of each of the first to k-th event units by summing first to n-th cell signals recorded in first to n-th cells ('n' is an integer of 2 or more) that receive the spatial-temporal input signals for each of first to m-th unit times ('m' is an integer of 2 or more) dividing each of the first to k-th time windows (CRUZ-ALBRECHT Fig. 3: 20).
CRUZ-ALBRECHT is silent regarding:
Encoding the spatial-temporal input signals into first to k-th codes of the first to k-th event units by comparing each of the first to m-th summation signals with a threshold value; and storing the first to k-th codes in a memory cell array.
AMIR discloses:
Encoding the spatial-temporal input signals into first to k-th codes of the first to k-th event units by comparing each of the first to m-th summation signals with a threshold value; and storing the first to k-th codes in a memory cell array (e.g. AMIR Fig. 3, claim 22 and ¶¶ [0020], [0026]-[0027] and [0048] disclose encoding data).
CRUZ-ALBRECHT and AMIR disclose neuromorphic devices and systems. AMIR discloses treatment of spike pattern including encoding of image data. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to adopt the encoder and encoding scheme of AMIR and apply it to the neuromorphic devices taught by CRUZ-ALBRECHT by making encoder part of the processing core or control circuitry for efficient generation of stochastic spike patterns in core-based neuromorphic systems (see e.g., AMIR ¶¶ [0001]-[0005]).

Re: Claim 14, CRUZ-ALBRECHT and AMIR discloses all the limitations of claim 13 on which this claim depends. They further disclose:
wherein a size of the memory cell array in which the first to k-th codes are stored is k x m (CRUZ-ALBRECHT Fig. 1A-B: Memory 1, 2 or 3).

Re: Claim 15, CRUZ-ALBRECHT and AMIR discloses all the limitations of claim 13 on which this claim depends. They further disclose:
wherein the event object is stored in a memory cell array of n x m x k that is distinct from the memory cell array (CRUZ-ALBRECHT Fig. 1A-B: Memory 1, 2 or 3).

Re: Claim 16, CRUZ-ALBRECHT and AMIR discloses all the limitations of claim 13 on which this claim depends. They further disclose:
wherein each of the first to k-th event units of the event object is stored in an n x m memory cell array that is distinct from the memory cell array (CRUZ-ALBRECHT Fig. 1A-B: Memory 1, 2 or 3; See also ¶¶ [0026]-[0027]).

Re: Claim 18, CRUZ-ALBRECHT and AMIR discloses all the limitations of claim 13 on which this claim depends. They further disclose:
wherein the spatial-temporal input signals are digital signals (CRUZ-ALBRECHT ¶ [0037]).

Re: Claim 19, CRUZ-ALBRECHT and AMIR discloses all the limitations of claim 13 on which this claim depends. They further disclose:
further comprising: generating first to m-th summation signals of the event object by summing the first to k-th codes for each of the first to m-th unit times; encoding the event object into a final code by comparing each of the first to m-th summation signals of the event object with a threshold value; and storing the final code in the memory cell array (CRUZ-ALBRECHT Fig. 3: 20).

Re: Claim 20, CRUZ-ALBRECHT and AMIR discloses all the limitations of claim 13 on which this claim depends. They further disclose:
wherein the final code is a one-dimensional array of 1 x m (CRUZ-ALBRECHT Fig. 1A-B: Memory 1, 2 or 3).

Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
Tschirhart (US 11157804 B2) discloses superconducting neuromorphic pipelined processor core can be used to build neural networks in hardware by providing the functionality of somas, axons, dendrites and synaptic connections. Each instance of the superconducting neuromorphic pipelined processor core can implement a programmable and scalable model of one or more biological neurons in superconducting hardware that is more efficient and biologically suggestive than existing designs. This core can be used to build a wide variety of large-scale neural networks in hardware. The biologically suggestive operation of the neuron core provides additional capabilities to the network that are difficult to implement in software-based neural networks and would be impractical using room-temperature semiconductor electronics. The superconductive electronics that make up the core enable it to perform more operations per second per watt than is possible in comparable state-of-the-art semiconductor-based designs.
Fisher (US 9311594 B1) discloses sensory encoder may be implemented. Visual encoder apparatus may comprise spiking neuron network configured to receive photodetector input. Excitability of neurons may be adjusted and output spike may be generated based on the input. When neurons generate spiking response, spiking threshold may be dynamically adapted to produce desired output rate. The encoder may dynamically adapt its input range to match statistics of the input and to produce output spikes at an appropriate rate and/or latency. Adaptive input range adjustment and/or spiking threshold adjustment collaborate to enable recognition of features in sensory input of varying dynamic range.
Allowable Subject Matter
Claim(s) 4-12 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re: Claim 4, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
further comprising: a sensor configured to receive spike signals; and a conversion circuit configured to convert the spike signals into the spatial- temporal input signals.

Re: Claim 5 (and dependent claims 6-12), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the first to n-th cells are further configured to receive spatial-temporal input signals in second to k-th time windows ('k' is an integer of 2 or more) after a first time window that is the time window, wherein the spatial-temporal input signals in the first time window indicate the event unit that is a first event unit, wherein the spatial-temporal input signals in the second to k-th time windows indicate second to k-th event units, respectively, and wherein the first to k-th event units indicate one event object.

Re: Claim 17, the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
wherein the dividing of the event object into the first to k-th event units includes converting spike signals into the spatial- temporal input signals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AJAY OJHA/
Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov